Citation Nr: 9908002	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970, including a period of service in Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1993 and December 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

By rating decision in December 1997, the RO increased the 
rating for the veteran's PTSD from 10 percent to 30 percent.  
However, since there has been no clearly expressed intent to 
limit the appeal on this issue to entitlement to a specified 
disability rating, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for PTSD remains in 
appellate status.

In April 1996 and March 1998 the Board remanded the case for 
additional development.  The additional development being 
complete, the case is now ready for review by the Board.

In January 1999 the Board received records pertaining to the 
veteran's Vocational Rehabilitation which were not considered 
by the RO.  A letter dated later in January 1999 from the 
veteran's representative provided a waiver of RO 
consideration in accordance with 38 C.F.R. § 20.1304 (1998).

The Board notes that a May 1998 rating decision denied the 
veteran's request for service connection for substance abuse 
as secondary to the service-connected PTSD.  The Board 
construes the veteran's representative's statement submitted 
with the October 1998 VA Form 646 to be a notice of 
disagreement to that issue.  Accordingly, the RO must issue 
an appropriate statement of the case to the veteran, 
accompanied by a notice of his appellate rights.


FINDING OF FACT

The veteran's service-connected  PTSD is productive of no 
more than definite social and industrial impairment, and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, Diagnostic Code 9411 (1996) and 
Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records show no psychiatric disorder.  The 
veteran was first diagnosed with PTSD on a September 1992 VA 
examination.  At the September 1992 VA examination, the 
veteran stated that he had recently gone through a divorce.  
He stated that he was unable to hold a steady job.  He 
admitted to abusing drugs and alcohol for years and was 
unable to control his habit.  He suffered from nightmares, 
sleep problems, and flashbacks.  He stated that he had been 
divorced twice and had two children.  He indicated that his 
brother and his parents were supportive.  He remarked that he 
still used cocaine about once a week but was desiring to 
quit.  Objective findings revealed that his speech was 
characterized as "somewhat pressured" but it was 
"productive."  His answers were coherent and relevant.  There 
was no evidence of psychotic symptoms.  He said that he 
tended to avoid people.  The veteran was well oriented and 
had average intelligence.  His comprehension and attention 
span were fair but he remained restless and had difficulty in 
focusing.  His immediate memory and recall were fair.  Axis I 
diagnoses were PTSD, mild to moderate, and polysubstance 
abuse, alcohol and drugs (continuous).

A VA hospital summary from November 1992 to December 1992 
reflects a diagnosis of alcohol and marijuana abuse.

The veteran underwent another VA psychiatric examination in 
May 1993.  He stated that due to his high consumption of 
cocaine, he got into financial and personal difficulties.  
The veteran's mood was euthymic and his affect was 
appropriate.  He denied any hallucinations or suicidal or 
homicidal ideations.  His speech and thought processes were 
coherent and relevant.  He could not recall the current 
president of America.  His concentration and attention span 
were good, and his reasoning was abstract.  Memory recall was 
intact, and his judgment was good.  Axis I diagnoses included 
adult antisocial self behavior and mixed substance abuse.  

A March 1994 Social Security Administration disability 
determination reflects that the veteran was awarded 
disability due to a primary diagnosis of anxiety disorders 
and a secondary diagnosis of substance addiction disorder.  A 
June 1993 psychiatric evaluation done in conjunction with the 
disability determination reflected a diagnosis of chronic 
PTSD and alcohol abuse.  The Global Assessment of Functioning 
(GAF) was 50.

A June 1994 psychological assessment (MMPI) indicated that 
the veteran had a profile typical of those with a long-term 
personality disorder.

At a June 1996 VA psychiatric examination, the veteran 
complained of feelings of loneliness and daydreams about his 
experiences in Vietnam.  He indicated that he had been living 
with his mother the last two years, and had been unemployed 
for the past five years.  He stated that over the past four 
years his alcohol consumption was "down to a case of beer or 
until I am drunk, three to four times a week."  He admitted 
to ongoing use of alcohol, marijuana, and cocaine.  The 
veteran's hygiene and grooming were fair.  His speech and 
thought processes were coherent and relevant.  His affect was 
appropriate.  He denied paranoia, hallucinations, or suicidal 
or homicidal ideations.  His concentration, attention span, 
and fund of knowledge were good.  His reasoning was abstract.  
The examiner opined that the veteran's primary diagnosis was 
"antisocial behavior with secondary diagnosis of alcohol 
abuse, continuous; marijuana abuse, continuous; cocaine 
abuse, continuous; and other polysubstance abuse in remission 
(by history) and post-traumatic stress disorder."  Axis I 
diagnoses included PTSD and alcohol, marijuana, and cocaine 
abuse.  The Axis II diagnosis was antisocial personality 
disorder (primary diagnosis).  He was assigned a GAF of 55 to 
60.

The veteran gave testimony at RO hearings in May 1993 and 
August 1996.  The veteran stated that he was not currently 
receiving outpatient treatment for PTSD but was receiving 
medication from the VA.  He indicated that he recently spent 
4 or 5 days with his children.  He remarked that he had a 
girl friend for the past five years.  The veteran spent most 
of his time reading and fishing.  He had not worked the past 
five years, but no medical professional had told him that he 
was unemployable.  He did recently attempt to work at a 
construction job.  However, he stated that he got drunk after 
work and could not wake up for work the next day.  He 
mentioned that he had limited contact with some fellow 
veterans.  He stated that he did not like to be in crowds.  

Vocational rehabilitation records received in January 1999 
indicate that the veteran underwent counseling, training, and 
coursework in an attempt to obtain employment.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, the 
criteria for a disability rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  There is no question that 
the veteran's PTSD has impacted on the veteran's social 
relationships and contributed to his industrial impairment.  
However, the RO recognized this symptomatology and assigned a 
disability rating of 30 percent.  The medical records show 
symptoms which are moderate in degree.  While he has symptoms 
such as sleep problems and nightmares, the recent VA mental 
status examination revealed objective findings such as 
coherent and relevant speech, appropriate affect, and good 
concentration, attention span, and fund of knowledge.  No 
formal thought disorder or cognitive impairment has been 
assessed.  Further, the veteran's most recent GAF was 55, 
indicative of only moderate difficulty in social and 
occupational functioning.  The Board notes that the 
previously mentioned VA General Counsel opinion makes it 
clear that a 30 percent rating under the old criteria 
actually contemplates more than moderate impairment, thus 
further supporting a finding that a rating in excess of 30 
percent is not warranted.

The Board is also unable to find that a rating in excess of 
30 percent is warranted under the new rating criteria.  
Again, while the record clearly shows symptoms such as 
nightmares and some sleep impairment, these symptoms are 
contemplated under the 30 percent rating.  The evidence does 
not show symptoms which would warrant the next higher rating 
of 50 percent.  The Board notes that the veteran has been 
able to maintain contact with his mother, brother, children, 
and some fellow veterans.  The Board acknowledges that the 
veteran has not worked steadily for some time.  However, even 
the veteran himself has admitted that his problems with 
substance abuse have led to difficulty in obtaining steady 
employment.  The Board finds it pertinent to again note that 
the veteran's recent GAF of 55 is indicative of only moderate 
difficulty in social and occupational functioning.

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's PTSD is no more than 
30 percent disabling under either the old or amended 
regulations for psychiatric disorders.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


